Citation Nr: 0603410	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  05-22 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Eligibility for payment of attorney fees from past-due 
benefits.


REPRESENTATION

Appellant represented by:	L.L. Harrell JR., Attorney

Attorney represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from April 1960 to September 
1968.

This appeal is from a decision of the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In perfecting this appeal, the appellant filed a VA form 9 in 
June 2005 that requested a hearing before a Veteran Law Judge 
of the Board of Veterans' Appeals (Board) at a local VA 
office.  The appellant has a right to such a hearing.  
38 U.S.C.A. § 7107(b) (West 2002); 38 C.F.R. § 20.700 (2003).

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

Schedule the appellant for a hearing 
before a Veterans Law Judge at the 
regional office, to be scheduled in 
accordance with applicable law.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until she is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

